DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in reply to Applicant’s response filed 2/16/21.  Claims 1-7 were amended.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for providing a customized educational content by an electronic device. The limitation of generating a set of tags of sub- learning elements by listing a learning element of a particular subject in a tree structure, and designating analysis groups of the tags, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by an electronic device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “electronic device” language, “generating” in the context of this claim encompasses the user manually tagging a learning concept in a tree structure. Similarly, the limitations of: generating, inquiring and providing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0279727 A1 to Baraniuk et al. (hereinafter “Baraniuk”) in view of US Publication No. 2015/0206441 A1 to Brown (hereinafter “Brown”).

Concerning claim 1, Baraniuk discloses a method for providing a customized educational content by an electronic device (Abstract), the method comprising: 
a step a of generating, with a processor or the electronic device, a set of tags of sub- learning elements by listing a learning element of a particular subject in a structure, 
a step b of generating with the processor of the electronic device, structural information for each question of a plurality of questions by indexing an incorrect-answer tag to each of distractors of each question (paragraphs [0206]-[0211] – tags are assigned to distractors/incorrect answers to the question); 
a step c of determining, with the processor of the electronic device, a result of a user test and calculating with a server a user conquest rate for each of the analysis groups (paragraphs [0214]-[0217] – results are analyzed);
and a step d of, based on the user conquest rate for each of the analysis groups, determining, with the processor of the electronic device, one or more weak analysis groups, in which the user conquest rate was below a threshold, generating, with the processor of the electronic device using one or more machine learning algorithms, a pattern of new questions associated with the structural information of each test question the user got incorrect in the one or more weak analysis groups, and providing, with the processor of the electronic device, each new question in the pattern of new questions to the user (paragraphs [0319]-[0321], [0328]-[0335] – when the user’s score is below a threshold, different test questions are generated via machine learning algorithms to provide to the user to improve their performance). 
Baraniuk lacks specifically disclosing, and Brown discloses a particular subject in a tree structure and a step d of providing a user-customized question by using at least one of the structural information of the question and the user conquest rate (pargraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide customized content as disclosed by Brown in the system of Baraniuk in order to provide an improved system tailored to each user, thereby improving the learning environment for each user.

	Concerning claim 2, Baraniuk discloses wherein: the step b comprises indexing a core tag for an intention of writing each question to each question; and the step d comprises providing each new question, to which a tag belonging to the one or more weak analysis groups in which the user conquest rate is below the threshold is indexed as the core tag of each new question, as the user-customized question to which the tag belonging to the one or more weak analysis groups, in which the user conquest rate is below the threshold is indexed as an incorrect-answer tag of each new question (paragraphs [0214]-[0217], [0319]-[0321], [0328]-[0335]  – results are analyzed based on tags assigned and user performance).

Concerning claim 5, Baraniuk discloses wherein generating the pattern of new questions associated with the structural information of each test question the user got incorrect in the one or more weak analysis groups further comprises generating the pattern of new questions which is similar in a predetermined ratio to structural information of each test question the user got incorrect in the one or more weak analysis groups [0214]-[0217], [0319]-[0321], [0328]-[0335]   – customized 

Concerning claim 6, see the rejection of claim 1.

Concerning claim 7, see the rejection of claim 1.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/16/20 have been fully considered but they are not persuasive. 
With respect to the 35 USC 101 rejection, the claims require a display/output step to overcome the rejection.  In their current state, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor of the electronic device and a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are not patent eligible. 
With respect to the 35 USC 103 rejections, additional citations and explanations have been provided above in the Office Action addressing the newly amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715